Citation Nr: 1824143	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for right leg radiculopathy.

3.  Entitlement to a rating in excess of 30 percent prior to August 25, 2015, and a rating in excess of 50 percent from that date, for right  total hip replacement.

4.  Entitlement to a rating in excess of 30 percent prior to August 25, 2015, and a rating in excess of 50 percent from that date, for left t total hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied ratings in excess of 10 percent for lumbar degenerative disc disease and right leg radiculopathy, and denied ratings in excess of 30 percent for right and left total hip replacements.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in January 2010.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In December 2016, the RO granted increased (50 percent) ratings for right and left total hip replacements, both from August 25, 2015.  The RO otherwise denied ratings higher than 50 percent for the service-connected hip disabilities and continued to deny the claims for higher ratings for lumbar degenerative disc disease and right leg radiculopathy (as reflected in a December 2016 supplemental SOC (SSOC)).

The Board points out that the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing) on his January 2010 VA Form 9.  He withdrew his Board hearing request in April 2017 (see an April 2017 email correspondence included in his claims file).

Lastly, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decisions addressing the claims for increased ratings for lumbar degenerative disc disease and right leg radiculopathy are  set forth below.  The remaining claims for increased ratings for right and left total hip replacements are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the January 31, 2007 claim for increase, the Veteran's lumbar degenerative disc disease has been  manifested by pain, tenderness, discomfort, muscle spasms, impaired lumbar lordosis, stiffness, and painful and limited motion of the thoracolumbar spine; t no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS) requiring bedrest and treatment prescribed by a physician. has been shown.

3.  Pertinent to the January 31, 2007 claim for increase, the Veteran's right leg radiculopathy is manifested by no more than moderate neuralgia of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar degenerative disc disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5242 (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).

2.  The criteria for a 20 percent but no higher rating for right leg radiculopathy are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a February 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for increased ratings for lumbar degenerative disc disease and right leg radiculopathy, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 RO rating decision reflects the initial adjudication of the increased rating claims after issuance of the February 2007 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private medical records, and the reports of VA examinations which were conducted to assess the severity of the Veteran's service-connected back disability and lower extremity radiculopathy.  Also of record and considered in connection with the appeal is the transcript of the June 2009 DRO hearing, along with various written statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further development of the claims herein decided, prior to appellate consideration, is required.

As for the June 2009 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the June 2009 hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the issues on appeal, to include the issues of entitlement to increased ratings for lumbar degenerative disc disease and right leg radiculopathy.  The DRO who conducted the hearing identified the issues on appeal, to include the claim for an increased rating for lumbar degenerative disc disease.  Although the DRO did not explicitly identify the issue of entitlement to an increased rating for right leg radiculopathy as being on appeal, he did note that the Veteran's lower extremity radiculopathy symptoms would be considered as part of the claim for an increased rating for the service-connected back disability.  With respect to the back and radiculopathy issues on appeal, information was solicited during the hearing regarding the nature, history, and symptoms of the Veteran's disabilities and the treatment received for his disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, it was explicitly suggested to the Veteran that he submit identified outstanding treatment records from the "Pain Management Center."  He subsequently submitted an authorization form (VA Form 21-4142) so as to allow VA to obtain treatment records from Cincinnati Pain Management Consultants, Inc., and these records have been obtained and associated with the claims file.  Also, the June 2009 hearing testimony revealed the need for additional examinations to obtain information as to the severity of the Veteran's disabilities, and several such examinations have been conducted in the years since the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

The current claim for increased ratings for lumbar degenerative disc disease and right leg radiculopathy was received by VA on January 31, 2007.  Pertinent to this claim, private treatment records dated in February and August 2006 and an August 2006 statement from the Veteran (VA Form 21-4138) reflect that he experienced low back pain, right lower extremity pain, and bilateral lower extremity numbness.  The back pain was throbbing and grabbing in nature.  The pain radiated down the right leg to the mid-thigh, caused the Veteran to limp, and was aggravated by prolonged standing.  Examination revealed moderate paraspinal musculature tenderness and spasm in the lumbar region and a mild antalgic gait.  Straight leg raise testing was positive on the right and right ankle reflexes were somewhat diminished (1+), but lower extremity muscle strength was normal (5/5) bilaterally, lower extremity reflexes were otherwise normal (2+), and lower extremity sensation was normal bilaterally.  An MRI of the lumbar spine revealed a small central protrusion of the T12-L1 disc resulting in mild impingement of the midline conus medullaris and mild concentric bulging of the L4-5 disc resulting in mild flattening of the ventral thecal sac in the region of the bilateral L5 nerve root origins (slightly more pronounced on the right).

The Veteran reported during an October 2006 VA back examination that he experienced constant aching discomfort in the lumbar spine region which radiated into the right buttock and down the posterior aspect of the right leg to the lateral aspect of his foot in the fourth and fifth toes.  There was also some numbness of the fourth and fifth toes.  The pain was constant, was 10/10 in severity prior to medication use, was 3/10 in severity after the use of methadone (which was taken every 4 hours), and was increased if the Veteran was on his feet for more than 4-5 hours or walked more than 15-20 minutes.  He was able to stand in one position for a few hours, at which point the pain became more severe.  He did not run and the pain was markedly increased by bending.  

The Veteran further reported that flare ups of back pain occurred several times each month and lasted for a couple of days at a time.  He was not sure what caused the flare ups, but they involved increased low back pain which radiated into the leg and they were treated with complete bed rest, the application of ice, and the continued use of methadone.  He had not experienced any incapacitating episodes during the previous 6 months and did not experience any weight loss, fevers, malaise, dizziness, visual disturbance, bowel or bladder complaints, or erectile dysfunction.  He did not use a brace, did not use any aids for ambulation, and had not undergone any back surgery.  He was employed as a nurse and had lost approximately 12 days of employment during the previous 6 months.  He was generally independent in his activities of daily living, but he required assistance putting on his socks and shoes.  He was able to drive for approximately one hour at a time (at which point he had to stop and walk around), but was unable to participate in various physical and recreational activities (e.g., softball, weight lifting, fishing) due to back pain.

Examination revealed that there was a slight increase in lumbar lordosis and that the Veteran walked bent forward a bit at the waist.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 75 degrees with severe pain at that point, extension to 20 degrees with pain, and right and left lateral flexion and rotation, all to 30 degrees.  The ranges of motion were diminished due to pain, but not weakness, fatigue, or incoordination.  There was slightly decreased strength of the right leg extensors and flexors and right hip flexors and decreased sensation to pinprick over the entire right leg.  Vibratory sense was intact.  Deep tendon reflexes were normal (2+) at the knees and left ankle, but right ankle reflexes were absent.  Straight leg raise testing was positive on the right at 30 degrees.  The Veteran was diagnosed as having lumbar spine degenerative joint disease and discogenic disease involving multiple levels, with an L5 or S1 radicular component on the right.

Medical records dated from December 2007 to August 2009, a January 2008 statement from the Veteran, his April 2008 NOD, a statement from the Veteran received in August 2008, and the Veteran's testimony during the June 2009 hearing document reports of constant low back and leg pain and burning pain, numbness, and tingling in the feet.  The back pain was aching/throbbing in nature, aggravated by standing, and alleviated by medications.  The Veteran reported that it was getting more and more difficult to perform his job because his job required prolonged standing and this tore up his back, caused increased back and leg pain, and caused him to call in sick for work.  He had missed approximately 60 days of work during the previous year due to back and hip problems.  He visited his doctor on a monthly basis for medications in order to keep working and also received epidurals.  He was unable to bend all the way down to tie his shoes, and was unable to carry objects,  climb steps, or teach his son various games.

Examinations revealed brisk reflexes at the patellas bilaterally (left more brisk than right), somewhat diminished Achilles reflexes (1+) bilaterally, decreased muscle mass on the right, and negative straight leg raise testing.  There was degenerative interspace narrowing of the back and stiffness and tightness associated with back motion, but the Veteran had functional range of motion.  Diagnoses of lumbar degenerative disc disease and lower extremity neuropathy were provided.

The reports of VA back and neurological examinations dated in September 2009 indicate that the Veteran reported that he experienced low back pain and a constant "electric shock" type pain which travelled from the buttocks down the back of the legs to the toes.  The lower extremity pain was increased with standing and walking.  There was also a numbness and tingling/pins and needles sensation in both feet.  He did not require any treatment for the radiculopathy, but had last received an epidural steroid injection for his back 6 months prior to the September 2009 examination and his symptoms were partially relieved by methadone.  There were no flare ups or precipitating factors.  He had missed approximately 40 days of work during the previous year due to hip and leg pain.

Examination of the lumbar spine revealed loss of the normal lumbar lordosis and paralumbar muscle tenderness and spasm.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 30 degrees with pain, extension to 10 degrees with pain, right and left lateral flexion both to 15 degrees with pain, and right and left lateral rotation both to 30 degrees with pain.  The ranges of motion remained the same following repetitive motion.  The decreased ranges of spinal motion was due to pain, but not fatigue, weakness, or incoordination.  Right ankle muscle strength was slightly reduced (4/5) and Achilles deep tendon reflexes were absent bilaterally, but muscle strength in the lower extremities was otherwise normal bilaterally, there was no muscle atrophy of the lower extremities, and patellar deep tendon reflexes were normal (2+) and equal bilaterally.  Sensation to light touch, pinprick, and vibration was diminished in a nonphysiologic fashion in the lower extremities.  The Veteran's gait was slightly antalgic favoring the right lower extremity.  He was diagnosed as having degenerative disc disease of the lumbar spine.  

Medical records dated from September 2009 to June 2011 and a February 2011 statement from the Veteran reflect that he experienced constant lower back pain which radiated down both legs (worse in the right leg).  There was also intermittent left foot pain, numbness and tingling of the legs bilaterally, and occasional severe right leg spasms and weakness.  The pain was worse first thing in the morning and after prolonged standing.  The Veteran had undergone several lumbar transforaminal injections and lumbar epidural injections which were helpful, but only for a short period of time.  He also underwent a procedure in February 2011 for placement of a spinal cord stimulator and used medications to treat his symptoms.  He remained employed, but it was getting more difficult for him to work due to pain. 

Examinations revealed that the Veteran walked with a limp and that there was right leg weakness.  An October 2009 VA nerve conduction study and a November 2009 back MRI conducted at Trihealth Radiology reveal that an electromyography (EMG) study of the right leg (including an examination of the lumbosacral paraspinal muscles) was normal and that there were mild degenerative changes of the mid and lower thoracic discs, characterized by desiccation with mild loss of height.  There was a small right paracentral protrusion of the T7-8 disc and a small central protrusion of the T12-L1 disc.  There was no evidence of a vertebral body fracture and no intrinsic cord or nerve root abnormality was demonstrated. Diagnoses of lumbar disc herniation, lumbar radiculitis, lumbar degenerative disc disease, and bilateral peripheral neuropathy were provided.

The reports of VA back and neurological examinations dated in October 2012 reflect that the Veteran reported that he experienced constant low back pain, right-sided radicular symptoms with pain that travelled down the right leg to the foot, numbness and tingling in the feet, and a stabbing pain in the big toes.  He did not endorse any left-sided radiculopathy because although there was pain from the left knee down to the heel, there were no other symptoms.  He took medications for his symptoms and was treated by a pain clinic, but he did not endorse any physical therapies for his back.  A spinal cord stimulator was implanted, but the Veteran did not experience full strength from the device because he experienced difficulty breathing when the device was turned up higher.  He had otherwise been treated with epidural injections, which provided some symptom relief.  Flare ups of increased low back pain occurred when the Veteran performed robotic surgery and had his arms extended to the side, and when he threw a lure out while fishing.

The ranges of motion of the thoracolumbar spine were recorded as flexion to 90 degrees or greater and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees or greater.  There was no objective evidence of any painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions of motion and the ranges of spinal motion remained the same following repetitive motions.  There was no additional limitation in the ranges of motion of the thoracolumbar spine following repetitive use-testing and there was no functional loss/functional impairment of the thoracolumbar spine.  Also, there was no localized tenderness or pain to palpation for joints or soft tissues of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar spine.  

Lower extremity muscle strength was normal (5/5) bilaterally, there was no muscle atrophy, knee reflexes were normal (2+) bilaterally, and sensation was normal at the upper anterior thigh and thigh/knee bilaterally.  Ankle reflexes were somewhat diminished (1+) bilaterally and sensation at the lower legs/ankles and feet/toes was decreased bilaterally.  There was decreased sensation in the lower extremities bilaterally in a nonphysiologic fashion, increased sensation in the right lower extremity versus the left lower extremity which was likely secondary to painful stimulus, and decreased sensation in the outer thighs bilaterally.  Straight leg raise testing was negative bilaterally.  There was mild intermittent pain, paresthesias/dysesthesias, and numbness of both lower extremities, but no constant pain of the lower extremities.  Overall, there was no lower extremity radiculopathy involving the sciatic nerve, but there was mild incomplete paralysis involving the external cutaneous nerves of the thighs bilaterally.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine and he did not have IVDS.  Also, there were no trophic changes.  

Moreover, the Veteran walked with a limp and a mild broad-based gait favoring the right leg, but his abnormal gait was due to a bilateral hip disability and varicose veins.  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  A spinal cord stimulator (measuring 6 centimeters by 6 centimeters) was present in the lower lumbar area, but there were no scars related to the Veteran's back disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays of the spine revealed arthritis, but no vertebral fracture.  The Veteran was diagnosed as having, among other things, lumbosacral degenerative disc and joint disease, lumbar strain, and meralgia paresthetica.  He was employed as a surgical assistant and the examiner who conducted the October 2012 examination concluded that the Veteran's back disability did not limit his employment.

The Veteran reported during an August 2015 VA back examination that he experienced lower back pain which radiated to the feet (worse on the right).  The pain was shooting/aching in nature and was treated with medication and a TENS unit.  Flare ups of lower back pain occurred on a daily basis, were precipitated by daily activity and prolonged standing during surgeries, and were alleviated by pain medication.  The Veteran did not report any functional loss or functional impairment of the thoracolumbar spine.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees.  There was pain noted during flexion and extension, but the pain did not result in/cause functional loss.  There was no evidence of pain with weight-bearing or evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after repetitive use testing.  He was not examined immediately following repetitive use over time or during a flare up, but the examination was neither medically consistent or inconsistent with his statements describing functional loss with repetitive use over time and during flare ups.  The examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or during flare ups without resorting to mere speculation because the Veteran was not being examined after repetitive use of the back or during a flare up.

There was no guarding or muscle spasm of the thoracolumbar spine, muscle strength associated with hip flexion and knee extension was normal (5/5) bilaterally, there was no muscle atrophy, sensation was normal at the upper anterior thigh bilaterally and at the left foot/toes, and straight leg raise testing was negative on the left.  Muscle strength associated with ankle plantar flexion, ankle dorsiflexion, and great toe extension was somewhat impaired (4/5), knee and ankle reflexes were somewhat diminished (1+) bilaterally, sensation was decreased at the thighs/knees bilaterally, the lower legs/ankles bilaterally, and the right foot toes, and straight leg raise testing was positive on the right.  There was mild intermittent pain, paresthesias/dysesthesias, and numbness of the lower extremities bilaterally, but there was no constant lower extremity pain.  Overall, there was mild radiculopathy involving the sciatic nerve bilaterally.  There was no ankylosis of the spine, the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine, and he did not have IVDS.  He did not use any assistive devices, there were no scars related to his back disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A diagnosis of lumbar degenerative disc disease was provided.  This disability did not impact the Veteran's ability to work.
The report of a July 2016 VA neurological examination reflects that the Veteran experienced bilateral leg pain (right worse than left) and back pain which had worsened after hip surgery (the surgery was completed in 2004) because he had to change positions to relieve pain in his hips, legs, or feet.  He performed a lot of standing as a surgical technician.  He experienced moderate intermittent pain of the right lower extremity, mild intermittent pain of the left lower extremity, moderate paresthesias/dysesthesias of the right lower extremity, and moderate numbness of the right lower extremity.  There was no constant pain of either lower extremity or paresthesias/dysesthesias or numbness of the left lower extremity.  Lower extremity muscle strength was normal (5/5) bilaterally, there was no muscle atrophy, lower extremity reflexes were normal (2+) bilaterally, and lower extremity sensation was normal bilaterally.  There were no trophic changes and the Veteran's gait was normal.  Overall, all lower extremity nerves were normal.  He did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, there were no scars related to the Veteran's neurological disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his disability.  The Veteran was diagnosed as having bilateral sciatica (right worse than left).  This disability impacted his ability to work in that it impaired his ability to stand.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applicable to initial rating claims).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board points that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A. Lumbar Degenerative Disc Disease

The rating for the Veteran's lumbar degenerative disc disease has been assigned under 38 C.F.R. § 4.71a, DC 5243 as IVDS.  Under DC 5243, IVDS is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  38  C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, the Formula for Rating IVDS provides that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

For purposes of rating IVDS under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Considering the pertinent evidence in light of the applicable rating criteria and considerations delineated above, the Board finds that a rating in excess of 40 percent for lumbar degenerative disc disease is not warranted at any time during the claim period.

The above evidence reflects that the Veteran's lumbar degenerative disc disease has been manifested by pain, tenderness, discomfort, muscle spasms, impaired lumbar lordosis, stiffness, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating in excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis. 

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

In this case, there is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period and he has retained the ability to move his spine (albeit a limited ability).  Also, the absence of ankylosis was specifically noted during the most recent VA back examination in August 2015. Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40  and 4.45, and DeLuca), provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted at any time pertinent to the current claim.

Moreover, the Board acknowledges that the Veteran reported during the October 2006 VA back examination that his flare ups of back symptoms were treated with complete bed rest.  The Veteran is certainly competent to report the need for and duration of bed rest.  Nevertheless, his reported bed rest does not actually constitute physician prescribed bed rest, the October 2006 examination report indicates that he had not experienced any incapacitating episodes during the previous 6 months, there is no evidence of any physician prescribed bed rest in his treatment records, and the Veteran has not specifically claimed that he has been prescribed bed rest by any physician.  Furthermore, the reports of the October 2012 and August 2015 VA examinations specify that the Veteran did not have any IVDS. Hence, there is no adequate evidence of any "incapacitating episodes" of IVDS as defined by VA and a higher rating under the Formula for Rating IVDS based on incapacitating episodes of IVDS is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2017).

For all the foregoing reasons, the Board finds that the criteria for a rating in excess of 40 percent for lumbar degenerative disc disease have not been met at any time pertinent to the current claim for increase.  As such, there is no basis for staged rating of the disability, and the claim for increase must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, at any pertinent point, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2017).

B. Right Leg Radiculopathy

The Veteran's right leg radiculopathy is rated under 38 C.F.R. § 4.124a, DCs 8599-8520.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  Here, the use of DCs 8599-8520 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected right lower extremity neurological disability, and that this disability has been rated by analogy to paralysis of the sciatic nerve under DC 8520.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a , DC 8520.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Initially, the Board notes that the Veteran has been diagnosed as having non-service-connected meralgia paresthetica during the claim period.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

There is no evidence to clearly distinguish the symptoms of the Veteran's service-connected right leg radiculopathy from his diagnosed nonservice-connected meralgia paresthetica.  Thus, the Board will attribute all of the Veteran's right lower extremity neurological symptoms to right leg radiculopathy for the purposes of assessing the severity of that disability.  Id.   

Furthermore, the Board acknowledges that the Veteran has experienced left lower extremity neurological symptoms during the claim period in addition to his service-connected right leg radiculopathy.  The Board notes that a separate disability rating has been assigned for peripheral neuropathy of the left lower extremity, associated with service-connected left total hip replacement (see an August 2016 rating decision).  Therefore, the neurological symptoms in the left lower extremity noted during the claim period are already contemplated by the rating assigned for this disability.  The Veteran has not expressed disagreement with any aspect of the award of a separate rating for his left lower extremity neurological symptoms, and the propriety of this rating is not currently before the Board for consideration.

Considering the pertinent evidence in light of the applicable rating criteria and considerations delineated above, the Board finds that the Veteran has manifested right lower extremity neurological symptoms of the type and extent, frequency, and/or severity, as appropriate to warrant a 20 percent rating under DC 8520 during the entire claim period.

The above evidence reflects that the Veteran's right leg radiculopathy has been manifested by pain, numbness, tingling, decreased muscle strength (4/5), muscle spasms, decreased sensation, and absent to somewhat impaired (1+) reflexes in the right lower extremity.  In light of the Veteran's reported right lower extremity neurological symptoms and the clinical findings of decreased muscle strength and impaired right lower extremity reflexes, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the service-connected right leg radiculopathy have more closely approximated the criteria for a 20 percent rating for paralysis of the sciatic nerve (i.e., moderate incomplete paralysis) during the entire claim period.  See 38 C.F.R. § 4.124a, DC 8520.

However, no separate and/or higher rating(s) is/are assignable at any time during the claim period.  In particular, the Veteran's right lower extremity muscle strength has been at most only mildly impaired (4/5), some reflexes have only occasionally been absent, and the examiners who conducted the October 2012 and August 2015  VA examinations reported that there was only mild incomplete paralysis of the right lower extremity.  Also, there has been no right lower extremity muscle atrophy, the Veteran does not use any assistive devices for ambulation, and any impaired gait that may be attributable to the right leg radiculopathy has been characterized as being mild/slight.  Overall, the right leg radiculopathy has been manifested by at most moderate incomplete paralysis of the sciatic nerve.

For all the foregoing reasons, the Board finds that the criteria for a 20 percent but no higher rating for the service-connected right leg radiculopathy,  under DC 8520, are met for the  entire period under consideration during the entire claim period.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017);  Gilbert, 1 Vet. App. at 53-56;.

C. Additional Considerations for Both Disabilities

The Board further notes that neither the service-connected lumbar degenerative disc disease nor the service-connected right leg radiculopathy has been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point. 

As a final point, the Board notes that, in conjunction with the claims for higher ratings for lumbar degenerative disc disease and right leg radiculopathy, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A rating in excess of 40 percent for lumbar degenerative disc disease is denied.

A 20 percent rating for right leg radiculopathy is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims for increased ratings for right and left total hip replacements is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran was afforded a VA hip examination in August 2015 to obtain information as to the severity of his service-connected hip disabilities.  Subsequent to this examination, the Court held that, to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The report of the August 2015 hip examination reflects that the ranges of active motion of the hips were reported and that there was no evidence of pain with weight-bearing.  However, the Board cannot discern from the examination report whether the Veteran's hips were tested for pain in both weight-bearing and non-weight-bearing.  Also, the ranges of passive motion of the hips were not provided. See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-170.

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected hip disabilities.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Hence, the AOJ should arrange for the Veteran to undergo a VA hip examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to her by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Cincinnati Vista electronic records system (dated to March 2016) and the Dayton Vista electronic records system (dated to December 2016).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).
The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of the higher rating claims should include consideration of whether, for the period under consideration,  staged rating(s) of the disability(ies)-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Cincinnati Vista electronic records system (dated since March 2016) and the Dayton Vista electronic records system (dated since December 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the  remaining claim  on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected right and left hip disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of both hips on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and/or left hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, with respect to each hip, the examiner should indicate whether the Veteran has such painful motion or weakness as to require the use of crutches; or has markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis; or has moderately severe residuals of weakness, pain, or limitation of motion.

For each hip, the examiner should also indicate whether the Veteran has any ankylosis; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 
Additionally. the examiner should identify and comment on the existence or extent of, as appropriate, any flail joint or femur impairment.

 All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for increased ratings for right and right and left total hip replacements in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in December 2016), and all legal authority (to include for each disability, consideration of whether, for the period under consideration), staged rating  of the disability  is appropriate).

8.  If any full benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


